87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth L. HERSHEY, Sr., Plaintiff-Appellant,v.SANTA CLARA VALLEY HUMANE SOCIETY;  Michael S. Frazer, StateHumane Officer, Defendants-Appellees,andCounty of San Benito, The San Benito County Sheriff'sDepartment:  Larry Williams, Detective;  RichardBrown, County planner;  Hollister AnimalControl;  Chris Williams andJulie Carreiro, Defendants.
No. 95-16345.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR., and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Kenneth L. Hershey, Sr. appeals pro se the dismissal of his civil rights action against the Santa Clara Valley Humane Society and Michael S. Frazer.1  We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Our de novo review of the entire record reveals that the district court properly dismissed Hershey's 42 U.S.C. §§ 1983 and 1985 claims because he filed the complaint more than one year after the action accrued.  See Taylor v. Regents of University of California, 993 F.2d 710, 711-12 (9th Cir.1993), cert. denied, 114 S.Ct. 890 (1994) (one year statute of limitations governs 42 U.S.C. §§ 1983 and 1985 claims).   The district court also properly dismissed Hershey's 42 U.S.C. §§ 1986 and 1988 claims.  See McCalden v. California Library Ass'n, 955 F.2d 1214, 1223 (9th Cir.1990), cert. denied, 504 U.S. 957 (1992) (section 1986 claim valid only if valid section 1985 claim exists);  and Moor v. County of Alameda, 411 U.S. 693, 703-04 & n. 17 (1980) (no independent cause of action under section 1988).


4
Hershey also raises for the first time on appeal that the district court erred by failing to recuse himself on grounds of bias.   Upon review of the record, we find that there are insufficient facts to support this claim of judicial bias.   See Litekey v. United States, 114 S.Ct. 1147, 1157 (1994);  Weiss v. Sheet Metal Wkrs. Local No. 544 Pension Tr., 719 F.2d 302, 304 (9th Cir.1983), cert. denied, 466 U.S. 972 (1984).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The remaining appellees previously were dismissed from the appeal